                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

                                         )
MARY FERNANDEZ,
                                         )
            and                          )
THE NATIONAL FEDERATION OF               )
THE BLIND, INC.,                         )
                                         )              1:20CV492
                      Plaintiffs,        )
       v.                                )
                                         )
DUKE UNIVERSITY,                         )
                                         )
                      Defendant.         )


                       MEMORANDUM OPINION AND ORDER

      This matter is before the Court on Defendant Duke University’s Partial

Motion to Dismiss [Doc. #14] claims of disability-related discrimination brought by

Plaintiffs Mary Fernandez and the National Federation of the Blind, Inc. (“NFB”)

(collectively, the “Plaintiffs”). For the reasons below, the motion is granted in part

and denied in part.

                                         I.

      Plaintiffs’ claims arise from Ms. Fernandez’s experience as an applicant,

student, and now alumnus at Duke’s Fuqua School of Business. (Compl. [Doc. #1]

¶ 1.) Plaintiffs alleged in their June 2020 Complaint that Ms. Fernandez—who is

blind and a member of the NFB—was denied equal access to various components

of Duke’s programs and activities in violation of Title III of the Americans with




     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 1 of 18
Disabilities Act (“ADA”), 42 U.S.C. § 12131, and Section 504 of the Rehabilitation

Act (“Section 504”), 29 U.S.C. § 794(a). (Compl. at 1, ¶ 1.)

      Ms. Fernandez applied to Duke’s MBA program in November 2017,

ultimately selecting the University in part due to assurances from an administrator

that it was committed to meeting Ms. Fernandez’s accessibility needs. (Id. ¶¶ 17,

30.) Allegedly however, even from her initial application, Ms. Fernandez was

confronted with accessibility issues, so that she had to submit a paper rather than

an electronic application and expend more time than her sighted peers to do so.

(Id. ¶¶ 30-31.) Once enrolled at Duke, Plaintiffs contend that the accessibility

issues continued; for example, Ms. Fernandez was unable to access the online

mathematics tutorial required for incoming students—even with the assistance of a

third-party service Duke hired to support her—so the University waived the course

and she did not complete it. (Id. ¶¶ 39-40.) Ms. Fernandez alleges that without

completing the tutorial, she lacked the foundation for success in more advanced

courses that her classmates received. (Id. ¶ 40.)

      Plaintiffs argue similar inequities marked Ms. Fernandez’s time at Duke. (Id.

¶¶ 41-93.) Ms. Fernandez found the class registration system inaccessible; other

course prerequisites—akin to the math tutorial—were inaccessible; her coursework,

despite earlier assurances from University administrators, was not provided in an

accessible form, so she relied on classmates or Teaching Assistants or expended

more time and energy to prepare for class or complete assignments—if she was

able to at all. (See, e.g., id. ¶¶ 41-44, 69, 71.) She alleges she was also unable to

                                         2



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 2 of 18
fully access Duke’s web-based employer recruiting system (“Alumni Career

Portal”), which was the primary method for students and alumni to review and

apply for job postings. (Id. ¶ 45.) With respect to the Alumni Career Portal,

Plaintiffs contend that Ms. Fernandez had to spend an immeasurable amount of

time—and depend on the third-party service—to navigate it but was still unable to

use content on the Portal, such as resume books, to connect with the University’s

alumni network given that the books were displayed as graphics rather than text.

(Id.) Plaintiffs believe these issues have and will persist for Ms. Fernandez as an

alumnus, following her graduation from Duke. (Id. ¶ 49.) Ms. Fernandez further

argues that Duke did not mitigate her accessibility barriers as she went through the

associated employment recruiting process: failing to communicate with potential

employers regarding her needs, to provide accessible interview preparation

materials, and to facilitate accessible networking resources. (Id. ¶¶ 46-49.)

      According to the Complaint, the University attempted to address some of

Ms. Fernandez’s accessibility challenges by, for example, hiring third-party vendors

and, at one point, creating its own Braille materials and tactile graphics for her use.

(Id. ¶¶ 40, 85, 89-92, 104). However, Plaintiffs allege that Duke failed to fully

provide accessible programs and policies, despite the fact Ms. Fernandez made

administrators aware of those failures prior to graduation, including filing a

complaint with the University’s Office of Institutional Equity. (Id. ¶¶ 47, 53, 57,

65, 82, 88.) Thus, Plaintiffs argue, because of the discrimination, Ms. Fernandez

made lower grades and took fewer quantitative courses than she could have; spent

                                           3



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 3 of 18
countless hours trying to solve accessibility issues that otherwise could have been

devoted to extracurriculars or other endeavors such as recruiting; and became

“emotionally exhausted, depressed, and anxious.” (Id. ¶¶ 104-08.) Though the

NFB describes its purpose and activities in detail, (see id. ¶¶ 18-24), it articulated

generally the harms it suffered specifically as a result of Duke’s actions, namely

that it was and is “required to expend limited resources in vindicating the rights

and interests of blind students to receive an equal education, as well as blind

applicants who seek equal access to a Duke education and blind alumni who are

being denied the benefits of Duke’s career development services and programs,”

(id. ¶ 119; see also id. ¶¶ 25, 136).

                                          II.

      Soon after Ms. Fernandez’s May 2020 graduation from Duke, Plaintiffs filed

the instant lawsuit in this Court on June 4, 2020, alleging that the University’s

policies and programs with respect to Ms. Fernandez and other blind students

amounted to violations of Section 504 and the ADA. (Id. ¶¶ 109-22, 123-38.)

Plaintiffs requested injunctive and declaratory relief for those policies and

programs, including the Alumni Career Portal, as well as awards of compensatory

damages for Ms. Fernandez and attorneys’ fees for Ms. Fernandez and the NFB.

(Id. at 37-38.)

      Duke then moved to partially dismiss Plaintiffs’ Complaint for lack of subject

matter jurisdiction and failure to state a claim. (Partial Mot. to Dismiss for Lack of

Subject Matter Jurisdiction and Failure to State a Claim (“Partial Mot. to Dismiss”)

                                           4



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 4 of 18
[Doc. #14].) Specifically, Duke argues that Plaintiffs’ request for injunctive and

declaratory relief concerning its policies and practices for students is moot, as is

their claim regarding the Alumni Career Portal, which apparently is being replaced,

prohibiting standing for both Ms. Fernandez and the NFB. (Id. at 1-2.) Duke also

contends that Ms. Fernandez’s request for compensatory damages for conduct

prior to June 4, 2018 is time-barred—effectively excluding her allegations

concerning her Fall 2017 application—given Duke’s contention that their claims are

subject to a two-year statute of limitations. (Id. at 2.) In support of its argument,

Duke submitted a declaration providing information about the Alumni Career Portal

replacement and some evidence that accessibility was a consideration when

selecting the replacement and that the replacement is “substantially compli[ant]”

with accessibility requirements under the Web Content Accessibility Guidelines.

(Decl. of Sheryle Dirks, Def.’s Br. in Supp. of Partial Mot. to Dismiss (“Def.’s Br. in

Supp.”), Ex. 1 [Doc. #15-1] (“Dirks Decl.”).)

      In their Response, Plaintiffs concede that Ms. Fernandez does not have

standing to pursue injunctive and declaratory relief for Duke’s policies and

procedures for students since she is no longer one, (Pls.’ Resp. in Opp’n to Def.

Duke Univ.’s Partial Mot. to Dismiss at 13 n.2 [Doc. #16] (“Pls.’ Resp. in Opp’n”)),

but that the NFB has organizational standing on its own to do so, (id. at 6-12).

Plaintiffs further contend that the allegations as to the Alumni Career Portal are a

justiciable controversy to which both Ms. Fernandez and the NFB on her behalf

have standing, and that Ms. Fernandez’s request for compensatory damages is not

                                           5



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 5 of 18
time-barred. (Id. at 12-22.) Plaintiffs attached three declarations to their

Response, one of which was from Ms. Fernandez alleging and describing the

“accessibility barriers” she “encountered” when she accessed the Alumni Career

Portal replacement in August 2020. (Decl. of Mary Fernandez, Pls.’ Resp., Ex. 3

[Doc. #16-4] (“Fernandez Decl.”).) The remaining two declarations describe in

further detail the NFB’s mission and ways in which it seeks to achieve its mission,

(Decl. of Mark Riccobono, Pls.’ Resp., Ex. 1 [Doc. #16-2] (“Riccobono Decl.”)),

and challenge the appropriateness and accessibility of the Alumni Career Portal

replacement, (Decl. of Peter Bossley, Pl.’s Resp., Ex. 2 [Doc. #16-3]).

                                              a.

      Pursuant to Federal Rule of Civil Procedure 12(b)(1), a party may contest a

court’s subject matter jurisdiction through an avenue such as standing. See, e.g.,

White Tail Park, Inc. v. Stroube, 413 F.3d 451, 459 (4th Cir. 2005). A defendant

may bring such a “challenge in one of two ways: facially or factually.” Beck v.

McDonald, 848 F.3d 262, 270 (4th Cir. 2017) (citing Kerns v. United States, 585

F.3d 187, 192 (4th Cir. 2009)). In a facial challenge, “the defendant may contend

‘that a complaint simply fails to allege facts upon which subject matter jurisdiction

can be based,” which, “’in effect, [affords the plaintiff] the same procedural

protection [s]he would receive under a Rule 12(b)(6) consideration.’” Kerns, 585

F.3d at 192 (quoting Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). In

that instance, “the facts alleged in the complaint are taken as true, and the motion

must be denied if the complaint alleges sufficient facts to invoke subject matter

                                          6



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 6 of 18
jurisdiction.” Id. (reciting applicable Rule 12(b)(6) standard); see also Wikimedia

Found. v. Nat’l Sec. Agency, 857 F.3d 193, 212-13 (4th Cir. 2017) (declining to

review two declarations and other extrinsic evidence submitted by defendant given

defendant brought facial rather than factual challenge).

      “On the other hand, when the defendant challenges the veracity of the facts

underpinning subject matter jurisdiction”—a factual challenge—“the trial court may

go beyond the complaint, conduct evidentiary proceedings, and resolve the

disputed jurisdictional facts.” Kerns, 585 F.3d at 193; see also White Tail, 413

F.3d at 459 (writing that the “district court may consider evidence outside the

pleadings without converting the proceeding to one for summary judgment”

(internal citations omitted)). Nevertheless, the Fourth Circuit has held that “when

the jurisdictional facts are inextricably intertwined with those central to the merits,

the court should resolve the relevant factual disputes only after appropriate

discovery, unless the jurisdictional allegations are clearly immaterial or wholly

unsubstantial and frivolous.” Bone v. Univ. of N.C. Health Care Sys., No. 1:10-CV-

994, 2019 WL 4393531, at *5 (M.D.N.C. Sept. 13, 2019) (quoting Kerns, 585

F.3d at 193).

                                               b.

      “The purpose of a Rule 12(b)(6) motion is to test the sufficiency of the

complaint; importantly a Rule 12(b)(6) motion does not resolve contests

surrounding the facts, the merits of a claim, or the applicability of defenses.”

Edwards v. City of Greensboro, 178 F.3d 231, 243 (4th Cir. 1999) (internal

                                           7



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 7 of 18
citations omitted). Despite this general rule, dismissal on the grounds that the

claim is time-barred may be raised “under ‘the relatively rare circumstances where

facts sufficient to rule on an affirmative defense are alleged in the complaint.’”

Tucker v. Specialized Loan Servicing, LLC, 83 F. Supp. 3d 635, 648 (D. Md.

2015) (quoting Goodman v. Praxair, Inc., 494 F. 3d 458, 464 (4th Cir. 2007)).

Accordingly, at the Rule 12(b)(6) stage, “all facts necessary to the affirmative

defense [that the plaintiff’s claims are time-barred] [must] ‘clearly appear[] on the

face of the complaint,’” Goodman, 494 F.3d at 464 (quoting Richmond,

Fredericksburg & Potomac R.R. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993), and if

they do, “the plaintiff fails to state a claim,” Tucker, 83 F. Supp. 3d at 686 (citing

Jones v. Back, 549 U.S. 199, 214-15 (2007)).

                                               c.

      Central to Duke’s motion are the doctrines of mootness and standing. While

“standing is determined at the commencement of a lawsuit,” Pashby v. Delia, 709

F.3d 307, 316 (4th Cir. 2013) (citing Lujan v. Defenders of Wildlife, 504 U.S.

555, 571 n.5 (1992)), an initial finding of standing can be undone should

“subsequent events moot the claim,” id. (citing Simmons v. United Mortg. & Loan

Inv., LLC, 634 F.3d 754, 763 (4th Cir. 2011)). A case is rendered moot and the

court deprived of subject matter jurisdiction “when the issues presented are no

longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”

Simmons, 634 F.3d at 763 (quoting United States v. Hardy, 545 F.3d 280, 283

(4th Cir. 2008)); see also Ross v. Reed, 719 F.2d 689, 693-94 (4th Cir. 1983) (“If

                                           8



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 8 of 18
intervening factual or legal events effectively dispel the case or controversy during

the pendency of the suit, the federal courts are powerless to decide the questions

presented.”) However, “a party asserting mootness bears a ‘heavy burden of

persuading’ the court that ‘subsequent events [make] it absolutely clear that the

allegedly wrongful behavior could not reasonably be expected to recur.” Deal v.

Mercer Cnty. Bd. of Educ., 911 F.3d 183, 191 (4th Cir. 2018) (quoting Friends of

the Earth, Inc. v. Laidlaw Env’t Servs., Inc., 528 U.S. 167, 180 (2000)) (emphasis

added in original).

      As for standing, “the question . . . is whether the litigant is entitled to have

the court decide the merits of the dispute or of particular issues,” which “involves

both constitutional limitations on federal-court jurisdiction and prudential limitations

on its exercise.” Warth v. Seldin, 422 U.S. 490, 498 (1975); see also White Tail,

413 F.3d at 458 (quoting Planned Parenthood of S.C. v. Rose, 361 F.3d 786, 789

(4th Cir. 2004) (“A justiciable case or controversy requires a plaintiff [who] has

alleged such a personal stake in the outcome of the controversy as to warrant his

invocation of federal court jurisdiction and to justify exercise of the court’s

remedial powers on his behalf.”) The constitutional limitations on standing are

overcome when a plaintiff “provide[s] evidence to support the conclusion that: (1)

‘[she] . . . suffered an injury in fact—an invasion of a legally protected interest

which is (a) concrete and particularized, and (b) actual or imminent, not conjectural

or hypothetical’; (2) ‘there [is] a causal connection between the injury and the

conduct complained of’; and (3) ‘it [is] likely, as opposed to merely speculative,

                                           9



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 9 of 18
that the injury will be redressed by a federal decision.’” White Tail, 413 F.3d at

458 (quoting Lujan, 504 U.S. at 560-61).

      “The standing requirement must be satisfied by individual and organizational

plaintiffs alike.” Id. An organization may establish standing in its own right—

organizational standing—“when it seeks redress for an injury suffered by the

organization itself.” Id. (citing Warth, 422 U.S. at 511). The requirements here are

the same as for an individual plaintiff. See S. Walk at Broadlands Homeowners

Ass’n, Inc. v. OpenBand at Broadlands, LLC, 713 F.3d 175, 182 (4th Cir. 2013).

An organization may also establish standing on behalf of its members—

associational or representational standing—when “(1) its members would otherwise

have standing to sue as individuals; (2) the interests at stake are germane to the

group’s purpose; and (3) neither the claim made nor the relief requested requires

the participation of individual members in the suit.” Friends for Ferrell Parkway,

LLC v. Stasko, 282 F.3d 315, 320 (4th Cir. 2002). Though at the motion to

dismiss stage, “general factual allegations of injury resulting from the defendant’s

conduct may suffice” to demonstrate standing, Beck, 848 F.3d at 270 (internal

citations omitted in original), the allegations still must contain “sufficient ‘factual

matter’ to render them ‘plausible on [their] face,’” id. (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)). Further, the Court will not, “apply the same

presumption of truth to ‘conclusory statements’ and ‘legal conclusions’ contained

in [a plaintiff’s] complaint.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

556-56 (2007).

                                           10



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 10 of 18
                                         III.

      Before addressing the merits of Duke’s motion, the Court declines to review

the declarations submitted by the parties. Duke explained in its Reply that it was

bringing a facial challenge, which “attacks only the Complaint’s allegations” and

thus “the Court’s analysis is based on the four corners of the Complaint” rather

than outside evidence. (Def.’s Br. in Reply to Pls.’ Resp. in Opp’n to Def. Duke

Univ.’s Partial Mot. to Dismiss at 3-4 (“Def.’s Reply”).) Therefore, the Court will

treat Duke’s challenge as such and not look beyond the Complaint or any

document incorporated by reference. See Beck, 848 F.3d at 270; Wikimedia

Found., 857 F.3d at 212-13.

                                           a.

      Duke contends that Plaintiffs’ claims regarding the Alumni Career Portal are

moot—effectively precluding standing for Ms. Fernandez and the NFB on her

behalf—given that it is in the process of being replaced. However, there are no

allegations regarding a replacement portal in the Complaint. 1 Consequently, there

is still a dispute about whether the Alumni Career Portal is accessible and whether

any replacement “completely and irrevocably eradicate[s] the effects of the alleged

violation” stemming from the Portal in place at the time of Ms. Fernandez’s



1
  Even if the Court reviewed the declarations relevant to the Alumni Career Portal,
Ms. Fernandez’s declaration alleged that she still “encountered accessibility barriers”
when she accessed the replacement in August 2020, (Fernandez Decl. ¶ 9), and Ms.
Dirks’ declaration states only that the replacement “substantially complies with the
Web Content Accessibility Guidelines” rather than with appropriate federal law,
(Dirks Decl. ¶ 7).
                                          11



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 11 of 18
allegations. (Def.’s Br. in Supp. at 13-14 (quoting Cnty. of Los Angeles v. Davis,

440 U.S. 625, 631 (1979)).) Therefore, Duke has not met the “heavy burden” of

demonstrating mootness and the issue remains justiciable.

      While Duke challenges the justiciability of Plaintiffs’ claims regarding the

Alumni Career Portal, as well as any organizational or associational standing the

NFB may assert with respect to Defendant’s student policies or procedures 2, the

University does not appear to have contested Ms. Fernandez’s individual or the

NFB’s associational standing should those claims not be rendered moot. Ms.

Fernandez alleges that the process for setting up a profile on the Alumni Career

Portal was “completely inaccessible,” requiring assistance from a third-party

vendor, and that the Portal lacked an accessible (1) search function for navigating

job postings, (2) sign-up system for appointments and small group events with

employers, and (3) content such as resume books to aid her job search. (Compl. ¶

45.) Given the nature of the allegations and their connection to Duke, the Court

finds Ms. Fernandez has standing to pursue relief for the Alumni Career Portal. See

generally Lujan, 504 U.S. at 560-61.

      Similarly, the Court finds that the NFB has associational standing to pursue

these claims. As stated, Ms. Fernandez possesses individual standing in her own



2
  Plaintiffs seemingly concede that the NFB lacks associational standing to bring
claims related to Duke’s student policies or procedures given that Ms. Fernandez
does not have standing to do so as an alumnus and the organization has not identified
any other individual member who would have standing. See White Tail, 413 F.3d at
458 (requiring an organization to identify at least one member who has standing in
order to establish associational standing).
                                         12



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 12 of 18
right, and the action promotes the NFB’s organizational purposes of “independence

of the blind and equal access to higher education institutions for the blind.”

(Compl. ¶ 24). See Bone, 2019 WL 4393531, at *10.) Further, the declaratory

and injunctive relief sought against Duke would benefit other members of the NFB

without simultaneously requiring them to participate in the litigation. See, e.g.,

White Tail, 413 F.3d at 458; Hunt v. W.A. State Apple Advert. Comm’n, 432 U.S.

333, 343 (1977) (“If in a proper case the association seeks a declaration,

injunction or some other form of prospective relief, it can reasonably be supposed

that the remedy, if granted, will insure to the benefit of those members of the

association actually injured.”) Accordingly, both Ms. Fernandez and the NFB have

standing to pursue declaratory and injunctive relief concerning the Alumni Career

Portal.

                                            b.

          Duke next challenges the NFB’s organizational standing for declaratory and

injunctive relief relating to Duke’s student policies and procedures. Because

Plaintiffs concede Ms. Fernandez lacks standing to pursue these claims as an

alumnus and the NFB has identified no other member who would have standing,

the organization seeks standing on its own behalf rather than on behalf of its

members. Duke argues, among other things, that “[t]he Complaint fails to allege

that [its] alleged conduct hampered [the] NFB’s ‘advocacy, education or litigation

activities,’” and makes only “the conclusory allegation that Duke ‘frustrat[ed] . . .

[its] mission.’” (Def.’s Reply at 4-5 (quoting Compl. ¶¶ 19, 25).) The Court agrees

                                           13



     Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 13 of 18
that these conclusory allegations are insufficient to meet the burden for standing,

even at the pleading stage.

      Although courts provide more leeway for general factual allegations at this

stage, assuming that general allegations “embrace those specific facts necessary

to support the claim,” Hutton v. Nat’l Bd. of Exam’rs in Optometry, Inc., 892 F.3d

613, 620 (4th Cir. 2018), there must still be sufficient facts to plausibly and

causally connect the injury alleged to a defendant’s action or inaction, see Iqbal,

556 U.S. at 678. Although it detailed its purpose and activities, the NFB did not

sufficiently articulate how Duke frustrated those, nor did it do more than allude to

its need to “expend limited resources” “as a result of Duke’s actions.” (Compl. ¶

136.) Despite the presumptions in its favor, the NFB has simply not demonstrated

“personal harm both traceable to the challenged provisions and redressable by a

federal court.” 3 S. Walk, 713 F.3d at 182-83 (emphasis in original). Compare

Havens Realty Corp. v. Coleman, 455 U.S. 363, 378 (1982) (finding organizational

standing when plaintiff-organization demonstrated defendant’s practices

“perceptibly impaired” its activities and that “[s]uch concrete and demonstrable

injury to the organization’s activities—with the consequent drain on the

organizations resources—constitutes far more than simply a setback to the

organizations abstract social interests”) with M.D. Shall Issue, Inc. v. Hogan, 963


3
  Plaintiffs may have provided the Riccobono Declaration in an attempt to remedy
this deficiency in its Complaint; however, it could have amended its Complaint so
that the Court could review the more detailed allegations in response to a facial
challenge.

                                         14



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 14 of 18
F.3d 356, 362 (4th Cir. 2020) (holding plaintiff-organization failed to demonstrate

organizational standing by merely alleging that challenged policy “undermined” and

“acted as an obstacle” to its purpose and message and did not “explain” how the

policy “perceptibly impaired its activities”).

      Accordingly, Ms. Fernandez and the NFB may seek declaratory and

injunctive relief for claims concerning the Alumni Career Portal but the NFB lacks

organizational standing to pursue the same relief for Duke’s student policies and

practices.

                                           IV.

      Duke’s final ground for partial dismissal is that Plaintiffs’ request for

compensatory damages based on allegations of conduct prior to June 4, 2018 are

time-barred because certain claims brought pursuant to Section 504 and the ADA

carry a two-year statute of limitations. The Court concurs and grants Duke’s

partial motion on this basis.

      Neither Section 504 nor the ADA contain a statute of limitations, so courts

generally borrow the statute of limitations that applies to the most analogous

state-law claim. See 42 U.S.C. § 1988(a); A Soc’y Without a Name v. Virginia,

655 F.3d 342, 347 (4th Cir. 2011), cert. denied, 132 S. Ct. 1960 (2012)

(addressing ADA); McCullough v. Branch Banking & Trust Co., 35 F.3d 127, 129

(4th Cir. 1994), cert. denied, 513 U.S. 1151 (1995) (addressing Section 504).

One notable exception is for federal laws enacted or amended after December 1,

1990 that do not otherwise contain a limitations period, which maintain a catch-all

                                           15



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 15 of 18
four-year statute of limitations provided by the Civil Justice Reform Act (“CJRA”).

28 U.S.C ¶ 1658. See Boone v. Bd. of Governors of the Univ. of N.C., 395 F.

Supp. 3d 657, 666-67 (M.D.N.C. 2019) (citing Jones v. R.R. Donnelley & Sons

Co., 541 U.S. 369, 382-83 (2004)). Importantly, whether the CJRA’s statutory

period applies depends upon whether “the plaintiff’s claim against the defendant

was made possible by a post-1990 amendment.” Id. (emphasis added). The

relevant question then is whether Ms. Fernandez’s disability—blindness—would

have been recognized by the ADA and Section 504 prior to their 2008

amendments under the Americans with Disabilities Act Amendments Act

(“ADAAA”).

       In Runnebaum v. NationsBank of Maryland, N.A., 123 F.3d 156, 166 n.5

(4th Cir. 1997) (en banc), abrogated on other grounds, Bragdon v. Abbott, 524

U.S. 624, 631 (1998), the Fourth Circuit answered in the affirmative, prior to the

ADAAA, determining that blindness would always constitute a disability. The

Court acknowledged that while “a finding of disability under the [ADA] must be

made on a case-by-case basis,” id. (citing Ennis v. Nat’l Ass’n of Bus. & Educ.

Radio, Inc., 53 F.3d 55, 59 (4th Cir. 1995)), it also recognized “that some

conditions will always constitute impairments that substantially limit the major life

activities of the afflicted individuals,” id. (emphasis added). It found one of these

conditions was “blindness” and “[i]n such cases, an individualized determination of

whether the condition is an impairment that substantially limits one of more of the

major life activities is unnecessary.” Id.; see also Heiko v. Colombo Savings Bank,

                                          16



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 16 of 18
F.S.B., 434 F.3d 249, 256 (4th Cir. 2006) (citing Runnebaum and writing,

“recognition of a major life activity gives rise to the implication that certain

impairments are by their very nature substantially limiting: the major life activity of

seeing, for example, is always substantially limited by blindness”).

      Plaintiffs urge the Court to allow the parties to engage in further fact-finding

to determine the appropriate statute of limitations. However, there are no further

facts to be developed for the applicable inquiry here. The parties agree that Ms.

Fernandez has been completely blind since childhood. Courts engaging in the kind

of fact-finding Plaintiffs request assess “whether a given impairment substantially

limits one or more of the major life activities of the individual.” Runnebaum, 123

F.3d at 166 (citing Ennis, 53 F.3d at 59). As the Runnebaum court wrote,

blindness always will constitute a substantial impairment, and Plaintiffs cite no

case concerning total blindness suggesting otherwise. Therefore, the Court

determines that Plaintiffs’ claims for compensatory damages under Section 504

and the ADA are subject to a two-year statute of limitations.

                                          V.

      At this stage, Plaintiffs have standing to pursue declaratory and injunctive

relief pursuant to Section 504 and the ADA for claims related to the Alumni Career

Portal, although the NFB lacks standing for the same relief for those claims arising

from Duke’s student policies and procedures. Further, Plaintiffs’ request for

compensatory damages are subject to a two-year statute of limitations. Plaintiffs




                                           17



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 17 of 18
may proceed with claims and requests for relief not addressed by Duke’s motion

and ruled upon by this Court.

                                         VI.

      For the reasons stated in this Memorandum Opinion, IT IS HEREBY

ORDERED that Defendant Duke University’s Partial Motion to Dismiss [Doc. #14] is

GRANTED IN PART and DENIED IN PART as follows: it is GRANTED as to the

injunctive and declaratory relief sought in Counts I and II for Defendant’s student

policies and practices and GRANTED as to the request for compensatory damages

for alleged violations preceding June 4, 2018 and it is otherwise DENIED.

      This the 29th day of July, 2021.

                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge




                                         18



    Case 1:20-cv-00492-NCT-JLW Document 21 Filed 07/29/21 Page 18 of 18
